DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claims 1, 2, 4, 5, 7, 8 are presented for examination and applicant has canceled claims 3, 6, 9 previously.

Information Disclosure Statement
The IDS submissions on 9/10/2021 and 9/14/2021 have been considered.

Double Patenting
The Terminal disclaimer on 9/22/2021 was approved, accordingly the double patenting rejection has been withdrawn.

Response to Arguments
101 Rejection:
Applicant's arguments regarding 101 is persuasive and therefore, 101 is 

withdrawn.

103 Rejection:

With respect to applicant’s arguments on pages 9 and 10 of remarks that Iwasaki does not teach “an image including the object”, Examiner respectfully disagrees.  

With respect to applicant’s arguments on pages 9, 11 and 12 of remarks that Iwasaki and Shimamura do not in combination teach “when the registered feature quantity similar to the acquired feature quantity is not stored in the feature quantity table, add dataset comprising the acquired feature quantity and a new object identifier as new second dataset into the feature quantity table, and add dataset comprising the acquired image identifier and the new object identifier as new third dataset into a retrieval table which stores third dataset comprising an object identifier and an image identifier” and “wherein the processor is configured not to add the acquired feature quantity into the feature quantity table when the registered feature quantity similar to the acquired feature quantity is stored in the feature quantity table, Examiner respectfully disagrees.  Iwasaki teaches a registered feature quantity, acquired feature quantity and Image ID and storing them into a feature 
However, Shimamura teaches a version (object) and a version number (object identifier), new version number (new object identifier) in fig. 2, 6, 7 and paragraph [0097] describes adding information such as session ID, version number, services related to the version and sessions into the database when matching information is not found in the database and record is not added when there is a matching information already exists in the database. Fig. 7, elements s1009-s1013 describes adding or not adding the information process as well. The added new record comprises session ID information and version number for that record, therefore, the version number associated for that particular record is a new version number (new object identifier).  One of ordinary skill in the art would recognize that adding new object identifier when matching object is not found in the database and not adding new object identifier when there is a matching object identifier is found of Shimamura could be incorporated with the storing image ID and image including an object in a database of Iwasaki to further improve the system to store appropriate data with an identifier.
Therefore, it would have been obvious to one of the ordinary skill in the art at the


	With respect to applicant’s arguments on pages 12, 13 of remarks that the version number of a service to a user cannot be an object identifier (i.e. the claimed “new object identifier”) because the services is not included in the image, Examiner respectfully disagrees. Iwasaki teaches an image including an object in fig. 2, 3 but it does not explicitly teach an object identifier and storing new object identifier.
Shimamura teaches an identifier which is associated with an object such as version number and the version number is associated with service which includes an image service as shown in fig. 2 and para. [0054, Services provided by the system according to the present invention are some functions realized by software…. media processing such as an image processing].  An identifier of an object/data/information only identifies that particular information.  The version number identifies that particular version.  Shimamura also teaches in paragraph [0097] that new records and new version information/number (new object ID) is added to the database.

With respect to applicant’s arguments on pages 11, 12 and 13 of remarks that it would not have been obvious to a person of ordinary skill in the art to add “version numbers” to teachings of Iwasaki to disclose the above cited claimed features and The severity of the re-design required by the proposed combination, which is not taught or suggested by either reference, underscores the fact that the proposed combination is based on hindsight, Examiner respectfully disagrees.
Iwasaki teaches image including an object and storing image identifier, (fig. 2, 3)
and feature quantity (fig. 3), each feature is an object associated with the image in paragraphs [0039, a feature-amount representing contents of the information]. Iwasaki also teaches storing information in the database as described in paragraphs [0039, 0040]. Iwasaki process feature quantity related to an image to store the information in a database.  Shimamura teaches version number associated with a service in fig. 2, 6, paragraph [0067].  Paragraph [0054, Services provided by the system according to the present invention are some functions realized by software….media processing such as an image processing and a sound processing, and fluid simulation.].  Version number is associated with the service (services includes image information) and it is stored in the database. Iwasaki and Shimamura both are in the same filed of endeavor because both of them teach processing information to store the information in a database.
One of ordinary skill in the art would recognize that object identifier of Shimamura
could be incorporated with the image ID and image including an object stored in a table
of Iwasaki to further improve the system to have an object identifier to identify the
object.
Thus, Iwasaki and Shimamura’ s invention are combinable and the combination is not based on hindsight.

 the feature quantity table for a registered feature quantity having a similarity with the acquired feature quantity that is greater than or equal to a first threshold, the feature quantity table for a registered feature quantity having a similarity with the received target feature quantity that is greater than or equal to a second threshold, wherein the second threshold is smaller than the first threshold, Examiner respectfully disagrees.  Iwasaki teaches in fig. 16, 19, paragraph [0151, After the addition to the similarity-information list or when the similarity is determined not to be smaller than the predetermined threshold at the step S1603 (NO at the step S1603), the searching unit 105 determines whether all data in the temporary-feature-amount DB 1225 has been processed (step S1605], which describes that the similarity information is determined for the acquire feature quantity is greater than or equal to a first threshold and once it satisfies the threshold the feature quantity is processed.  Also teaches in fig. 27, paragraph [0237] that the similarity information of a feature amount is compared with a threshold and if the similarity is greater than the threshold process the information.
Iwasaki does not explicitly teach comparing similar feature quantity to a second threshold where the similar feature quantity is greater than or equal to the second threshold and second threshold is smaller than the first threshold.
Matsuyama teaches in para. [0071, since the degree of similarity to the person 501 in FIG. 5A falls out of the threshold range, it is determined that the person 501 does not exist in FIG. 5C], which describes that the similarity information is compared with a threshold and once it fall out (greater than) the threshold, the information is process.  
Intendent claims 4 and 7 recites similar features of claim 1, therefore, above cited arguments applies to claims 4 and 7 as well.
Dependent claims 2, 5, 8 depend from claims 1, 4 and 7.  Thus above cited arguments applies to the dependent claims as well. 

In the interest of compact prosecution, Examiner suggests that Applicant focus
claim amendments and arguments on other aspects. Examiner would suggest that
Applicant focus on how the first threshold similarity is calculated and the following steps of the first threshold similarity results as described in instant specification fig. 4, paragraphs [0043-0045] and also clarify the limitations of comparing feature quantity with a second threshold and the following steps after comparing as described in instant specification fig. 11, 12, 17 and paragraphs [0084-0087, 0104].  Examiner is available for an interview at the number below to discuss this option or other avenues at Applicant's convenience.

Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 4, 7 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Iwasaki (US 2007/0065045) and in view of Shimamura (US 2012/0011496) and in view of Matsuyana et al. (US 2011/0311112).

With respect to claim 1, Iwasaki an information processing device comprising: a memory; and a processor coupled to the memory and configured to ([0168, a memory such as random access memory (RAM) (not shown) that can be accessed at high speed]; [0245]; examiner’s note: the memory, processor): 
acquire first dataset comprising an acquired feature quantity of an object and an acquired image identifier which is an identifier of an image including the object (fig. 3; 6, 7; 23; [0087]; examiner’s note: the image ID is associated with an feature amount and each feature amount represents an feature which is an object; the image ID is associated with the object), 
search, upon the acquired first dataset, a feature quantity table which stores second dataset a comprising a registered feature quantity and a corresponding registered identifier, for a registered feature quantity similar to the acquired feature quantity (fig. 6, 7, 23; [0087, 0088], [0090, the searching unit 105 acquires a similarity-information list corresponding to the acquired similar-image ID from the similarity-information-list DB 124 (step S802)]; examiner’s note: the feature quantity DB is searched for matching IDs); 
add dataset comprising the acquired feature quantity and a identifier as new second dataset into the feature quantity table (fig. 25; 6; [0220, The registering unit 2403 adds one to the registration number that shows the number registered in the temporary-feature-amount DB 1225 (step S2502).]; examiner’s note: the image ID and feature amount is added to the feature amount DB which is the feature quantity table),
add dataset comprising the acquired image identifier as new third dataset into a retrieval table which stores third dataset comprising an identifier and an image identifier (fig. 7, 8; [0085, the image ID acquired at the step S701 is designated as a similar-image ID and associated with the similarity calculated at the step S702, followed by adding it to the similarity-information list (step S704)]; examiner’s note: the imageID and similarity is stored in the similarity information DB which is the retrieval table; the Image ID and similarity is added, therefore, the information is new); and 
when the registered feature quantity similar to the acquired feature quantity is stored in the feature quantity table, retrieve the registered identifier associated with the similar registered feature quantity from the feature quantity table (fig. 15; 16; examiner’s note: the image search process determined the image is in the feature amount DB, and the found imageID is correlated to the similarity information and added to the similarity information DB which is the retrieval table), and add dataset  Appln. No.: 16/130,061comprising the retrieved registered identifier and the acquired image identifier as the new third dataset in the retrieval table (fig. 15; 16; [0148]; examiner’s note: the image search process determined the image is in the feature amount DB, and the found imageID is correlated to the similarity information and added 
wherein the processor is further configured to search, upon the acquired first dataset, the feature quantity table for a registered feature quantity having a similarity with the acquired feature quantity that is greater than or equal to a first threshold (fig. 23; [0201, first, image IDs whose occurrence numbers larger than a predetermined threshold are acquired from the occurrence number DB 2027]; examiner’s note: the image which is greater than the threshold is displayed), 
wherein the processor is further configured to search, upon receiving a target feature quantity, the feature quantity table for a registered feature quantity having a similarity with the received target feature quantity (fig. 23; [0201, first, image IDs whose occurrence numbers larger than a predetermined threshold are acquired from the occurrence number DB 2027]; examiner’s note: the image which is greater than the threshold is displayed)) 
extract the registered identifier associated with the registered feature quantity similar to the received target feature quantity from the feature quantity table (fig. 25; [0222, After the feature amount extraction process (step S2505), the temporarily registering unit 2407 registers the feature amount extracted by the temporarily registering unit 2407 in the temporary-feature-amount DB 1225 (step S2506).]; examiner’s note: the identifier is extracted and registered in the feature amount DB), 
Iwasaki does not explicitly teach the new object identifier; object identifier; when the registered feature quantity similar to the acquired feature quantity is not stored in the 
However, Shimamura teaches the new object identifier ([0097, the service object managing unit 241 adds a new record to the session information table 500 of the usage situation storing unit 301, and adds a record configured with this session ID and version information obtained in step S1003 as coherence information (step S1011)]; [0085]; [0103]; fig. 6, 7; examiner’s note: the added version information is the new object identifier); object identifier ([fig. 6, 7]; [0089, FIG. 6, the session information table 500 includes a session ID column 501 for identifying a session, a user ID column 502, a version number column 503 and an expiration date column 504]; [0097, the service object managing unit 241 adds a new record to the session information table 500 of the usage situation storing unit 301, and adds a record configured with this session ID and version information obtained in step S1003 as coherence information (step S1011)]; examiner’s note: the version number is the object identifier because the version is the object and the number is the ID); 
when the registered feature quantity similar to the acquired feature quantity is not stored in the feature quantity table (fig. 7; [0097]; examiner’s note: the new record is added when the record is not in the database; feature quantity is taught by Iwasaki in fig. 3, 5; Shimamura is combined to teach the condition such as when to store and when not to store), add dataset comprising the acquired feature quantity and a new object identifier as new second dataset into the feature quantity table (fig. 7; [0097]; [0086]; examiner’s note: the new record is added when the record is not in the database; fig. 6 displays that the table includes datasets; feature quantity and dataset is taught by Iwasaki in fig. 3, 5; Shimamura is combined to teach the condition such as when to store and when not to store), and 
wherein the processor is configured not to add the acquired feature quantity into the feature quantity table when the registered feature quantity similar to the acquired feature quantity is stored in the feature quantity table (fig. 7; [0097]; examiner’s note: the record is not added when the record exists in the database; feature quantity is taught by Iwasaki in fig. 3, 5; Shimamura is combined to teach the condition such as when to store and when not to store).
It would have been obvious to one of ordinary skill in the art before the effective
filling date of the invention to modify Iwasaki’s invention which teaches storing image
and retrieving image to include Shimamura which teaches storing new images in the
database and information associated. Iwasaki and Shimamura are in the same field of
invention because all of them teach image processing. One would have been motivated
to make this modification because it provides predictable results such as to add new
data when not stored in the database to have new data and also to have updated
information.
Iwasaki and Shimamura do not explicitly teach received target feature quantity that is greater than or equal to a second threshold; and wherein the second threshold is smaller than the first threshold.
received target feature quantity that is greater than or equal to a second threshold ([0071, when the degree of similarity does not fall within the predetermined threshold range, the tracking section 105 determines that the same person does not exist]; examiner’s note: the similarity value does not fall within the threshold range which is greater than the threshold; Iwasaki teaches in fig. 3, 5, 6, 7 the feature quantity); and wherein the second threshold is smaller than the first threshold ([0096, the threshold value A (second threshold value) is set to be smaller than the threshold value B (first threshold value)]; examiner’s note: the second threshold is smaller than the first threshold).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify Iwasaki’s invention which teaches storing image and retrieving image to include Shimamura which teaches storing new images in the database and information associated with it to include Matsuyama which compares thresholds. Iwasaki, Shimamura and Matsuyama are in the same field of invention because all of them teach image processing. One would have been motivated to make this modification because it provides predictable results such as compare data with thresholds to find the appropriate data for the search results.

Claim 4 encompasses the same scope of limitation of claim 1, in additions of a
method (fig. 1). Therefore, claim 4 is rejected on the same basis of rejection of claim 1.

Claim 7 encompasses the same scope of limitation of claim 1, in additions of a
.

Claims 2, 5, 8 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Iwasaki (US 2007/0065045) and in view of Shimamura (US 2012/0011496) and in view of Matsuyana et al. (US 2011/0311112) and in view of Tsukidate (US2012/0170847).

With respect to claim 2, Iwasaki, Shimamura and Matsuyana in combination the
information processing device according to claim 1, Iwasaki teaches wherein the
feature quantity table and the retrieval table store, as the image identifier (fig. 3, 4,
5; [0057]; examiner’s note: the feature amount database and similarity information DB
stores image ID), but do not explicitly teach any one or a combination of a frame
number of a moving image data, an identifier of a camera, a photographed location, a
photographed date and time, and an identifier of a recording medium.
However, Tsukidate teaches any one or a combination of a frame number of
a moving image data, an identifier of a camera, a photographed location, a
photographed date and time, and an identifier of a recording medium ([0057]; fig.
3; examiner’s note: the date and time of the photograph).
It would have been obvious to one of ordinary skill in the art before the effective
filling date of the invention to modify Iwasaki’s invention which teaches storing image
and retrieving image to include Shimamura which teaches storing new images in the


	Claim 5 is rejected on the same basis of rejection of claim 2.
Claim 8 is rejected on the same basis of rejection of claim 2.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 571-270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FATIMA P MINA/           Examiner, Art Unit 2159